Citation Nr: 0917082	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral foot 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from February 1971 to May 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which the RO, in part, denied the 
appellant's claim of entitlement to service connection for 
bilateral foot disorders.

In his May 2005 VA Form 9, the appellant requested a Travel 
Board hearing.  In a VA Form 9 submitted in December 2008, 
the appellant stated that he did not want a Board hearing.  
The Board sent the appellant a hearing clarification letter 
in April 2009; the appellant responded that same month and 
stated in writing that he did not want to have a Board 
hearing.  Accordingly, his hearing request has effectively 
been withdrawn.  38 C.F.R. § 20.704(e).

The appellant submitted additional evidence in April 2009.  
This evidence consisted of a private medical report dated in 
April 2009.  The appellant did not submit any written waiver 
of review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the 
evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, 
the AOJ will be able to review this evidence.

Under 38 U.S.C.A. § 1151, a claimant may be eligible for 
compensation for additional disability that is etiologically 
linked to VA treatment by the appropriate standard.  In a 
December 2008 written statement, the appellant indicated that 
he had incurred additional bilateral foot disorders as a 
result of treatment he received in a VA medical facility.  
That 38 U.S.C.A. § 1151 claim is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue of entitlement to service 
connection for bilateral foot disorders.  Accordingly, 
further appellate consideration will be deferred and this 
case is remanded for action as described below.

The Board notes that the appellant's claim for service 
connection for bilateral foot disorders was originally denied 
in a rating action issued in September 2000.  There was a 
significant change in the law on November 9, 2000, when the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002 & Supp. 2008)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law was applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  Section 7(b) of the VCAA 
states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be readjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made. 

In the September 2000 rating action, the RO had denied the 
appellant's bilateral foot disorders service connection claim 
based on a determination that the claim was not well 
grounded.  Therefore the denial of the claim for service 
connection for bilateral foot disorders met the criteria of 
section 7(b) and this claim is not one that requires new and 
material evidence.

Furthermore, the General Counsel indicated that under section 
7(b) of the VCAA, the VA, upon request of the claimant or 
upon the motion of the Secretary of VA, must readjudicate 
certain finally decided claims "as if the denial or dismissal 
had not been made."  The General Counsel held that if 
readjudication under section 7(b) is timely initiated, the 
first readjudication of the claim must be made by the agency 
of original jurisdiction.  VAOPGCPREC 3-2001.  

However, the RO never readjudicated the claim, but 
adjudicated the claim as one for new and material evidence.  
In a rating decision issued in January 2005, the RO, in part, 
reopened and denied the bilateral foot disorders service 
connection claim.  This was confirmed and continued in a 
rating decision issued in April 2005, and led to the present 
appeal.

In connection with its adjudication of the claim, the RO 
issued letters to the appellant, in August 2004, and November 
2004, that informed him that new and material evidence was 
required to reopen his claim.  These letters did not contain 
information about the type of evidence needed to substantiate 
a claim for service connection.  VA has specified duties to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the appellant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  No such notice has been given to the appellant 
as yet and this defect must be corrected before the case can 
proceed to appellate review.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO has not yet advised the appellant of such information 
relating to effective dates and disability ratings; the 
appellant must be provided such notice.

Turning to the evidence of record, it does not appear that 
all of the service medical records are on file for the 
appellant.  For example while the records in evidence 
indicate that the appellant underwent a service separation 
examination in April 1974, only a photocopy of the associated 
report of examination is of record, while the originals of 
other treatment records are included.  The appellant's 
service medical records are deemed to be within the control 
of the government and should have been included in the record 
in their entirety, if available, as they may be determinative 
of the claim.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).

The appellant testified at his November 2006 personal hearing 
at the RO that he had been treated in service for bilateral 
foot problems.  He also testified that he received treatment 
for his feet at a VA facility within one year of his 
separation from service in May 1974.  Review of the 
appellant's service medical records reveals that he sought 
treatment for sore feet in May 1971; it appears that his 
heels were examined.  Post-service medical records indicate 
that the appellant, while hospitalized in a VA facility in 
September 1976, was diagnosed with plantar callosities of 
both feet, as well as a fifth left toe clavus.  The VA 
treatment records from the current decade indicate that the 
appellant has continued to receive VA medical treatment for 
various bilateral foot disorders, including callosities.

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented current diagnoses of 
bilateral foot pathology.  The appellant had a complaint of 
sore feet in service.  Post-service medical evidence, dated 
within a couple of years of the appellant's separation from 
service, shows a diagnosis of bilateral foot pathology.  
Therefore, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim is granted.

2.  The AMC/RO must conduct another 
search for the appellant's service 
medical records as it does not appear 
that all of the service medical records 
are on file for the appellant.  For 
example, while the records in evidence 
indicate that the appellant underwent a 
service separation examination in April 
1974, only a photocopy of the associated 
report of examination is of record, while 
the originals of other treatment records 
are included.  All requests, negative 
responses, and information obtained must 
be associated with the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and treatment centers, private or 
government, where he has been treated for 
any foot problems since service.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  

4.  To the extent there are any attempts 
to obtain any of the records in paragraphs 
2 and 3 that is unsuccessful, the claims 
file must contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by an appropriate 
physician in order to determine the 
nature, onset date and etiology of the 
appellant's claimed bilateral foot 
pathology.  The reviewing doctor should 
consider the information in the claims 
file in providing an opinion as to the 
onset date and etiology of the 
appellant's bilateral foot pathology.  
The reviewer should offer an opinion as 
to the medical probabilities that any 
current left or right foot pathology is 
attributable to the Veteran's military 
service, to include the use of military 
footwear.  The reviewer must discuss all 
in-service and post-service foot 
complaints and treatment.  In particular, 
the reviewer must address the question of 
whether the appellant's currently claimed 
bilateral foot disorders are 
etiologically related to any incident of 
service or whether the claimed bilateral 
foot disorders are more likely due to 
some other cause or causes.

Specifically, the reviewer must address 
the questions of:

a.  Whether the appellant's current 
bilateral foot pathology is causally 
or etiologically related to his 
period of military service or to 
some other cause or causes?  (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
bilateral foot pathology is related 
to symptoms or signs he may have had 
in service (February 1971 to May 
1974)? and

c.  Whether the appellant's current 
bilateral foot pathology is related 
to symptoms and signs that may have 
occurred within one year of his 
service separation in May 1974? 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician must provide the 
rationale for the opinions provided.

If the physician determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If a report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

